Citation Nr: 0433039	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
claim of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected low back disability.  
Unfortunately, additional development is needed before the 
Board can adjudicate this claim. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria. If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2004).

In this case, the veteran's only service-connected disability 
is his low back disability, rated as 60 percent disabling.  
The veteran reported that he last worked in December 1994 as 
a laborer.  In his claim dated March 2001, the veteran 
indicated that he completed high school with no other 
training.  In a VA outpatient treatment record dated 
September 2001, it was noted that the veteran completed 14 
years of education with an additional three years of 
technical training.  However, in his March 2003 substantive 
appeal, the veteran explained that he had graduated from high 
school, that he then was an apprentice ironworker and that he 
never completed the necessary requirements for certification.

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the veteran underwent a VA compensation 
examination in July 2002 to determine the severity of his low 
back disability.  The examiner, however, did not provide an 
opinion concerning the impact the veteran's low back 
disability has on his ability to secure and obtain 
employment.  The RO noted, that while there was no discussion 
in the VA examination concerning the effect the veteran's 
service-connected disability had on employment, the 
outpatient treatment reports regarding treatment for service-
connected disability as balanced against treatment for the 
veteran's nonservice-connected disabilities were not equally 
weighted.  The RO found that the veteran's nonservice-
connected disabilities could not be disregarded, and 
concluded that the evidence failed to show that, when 
standing alone, the veteran's service-connected disability 
precluded him from securing substantially gainful employment.

The veteran's representative has taken issue with the 
adequacy of the July 2002 VA examination as well as the 
conclusions reached by the RO, and has requested that if the 
benefits cannot be granted on the record as it currently 
stands that the case be remanded to the RO for further 
development.  The representative notes that the claims folder 
was not available for review by the examiner, that the VA 
examination report did not even address the veteran's 
nonservice-connected disabilities at the examination despite 
the RO's reliance on the presence of such disabilities as 
noted in the outpatient records, and that the record on 
appeal contains no medical opinion as to whether the 
veteran's service-connected back disability alone renders him 
unemployable.  

Based on the foregoing, and the Board's review of the record, 
the Board finds that further evidentiary development is 
required, to include obtaining a medical opinion as to 
whether the veteran is unemployable as a result of a service-
connected low back disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected low back disability on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected low back disability, without 
regard to his age or any nonservice-
connected disorders (i.e. hepatitis, 
psychiatric disorders).  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



